Citation Nr: 1740465	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-23 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating for total knee replacement of the right knee in excess of 30 percent prior to April 29, 2016 and in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to June 1984.  

This matter comes before the Board of Veterans' Appeals BVA or Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the holding of Rice is inapplicable because the evidence shows the Veteran is fully employed; thus, there is no cogent evidence of unemployability and further consideration of entitlement to increased compensation based on TDIU is not necessary.


FINDINGS OF FACT

1.  From January 1, 2010 to September 25, 2014, the Veteran's total knee replacement of the right knee has been manifested by moderate recurrent subluxation without chronic residuals consisting of severe painful motion or weakness.

2.  From September 26, 2014, the Veteran's total knee replacement of the right knee has been manifested by chronic residuals consisting of severe painful motion or weakness and severe subluxation.




CONCLUSIONS OF LAW

1.  From January 1, 2010 to September 25, 2014, the criteria for a disability rating in excess of 30 percent for total knee replacement of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code (DC) 5055 (2016).

2.  From January 1, 2010 to September 25, 2014, the criteria for a disability rating of 20 percent for moderate recurrent subluxation of the right knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code (DC) 5257 (2016).

3.  From September 26, 2014, the criteria for a disability rating of 30 percent for severe recurrent subluxation of the right knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code (DC) 5257 (2016).

4.  From September 26, 2014 to April 28, 2016, the criteria for a disability rating of 60 percent for total knee replacement of the right knee, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code (DC) 5055 (2016).

5.  From April 29, 2016 criteria for a disability rating in excess of 60 percent for total knee replacement of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code (DC) 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016), the Court interpreted 38 C.F.R. § 4.59 to require expansive range of motion testing.  In this case, however, even assuming such was not accomplished, as retroactive range of motion testing cannot be performed, May 2010, May 2013, September 2014 and June 2016 examinations are still adequate, as Correia stated that its decision should "be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted." Id.  at *8 n.7.  Further, the Veteran from September 26, 2014, the Veteran is herein assigned the maximum schedular rating available for his right knee for the entirety of the period following his right knee total replacement surgery.  Consequently, any deficiency in the VA examinations as now outlined by Correia cannot affect the claim, and is harmless error.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282   (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3  (2014).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

III. Analysis

The Veteran contends that his total knee replacement of the right knee symptoms are more severe than the 30 percent and 60 percent evaluations assigned.  Specifically, in statements in support of his claim and at his November 2016 hearing before the Board, the Veteran has asserted that his knee symptoms to include pain and instability warrant higher disability ratings.  

In a January 2009 rating decision, the RO assigned a 100 percent disability rating for a right total knee replacement, previously diagnosed as status post meniscectomy and anterior cruciate ligament reconstruction effective November 6, 2008.  A 30 percent disability evaluation was assigned from January 1, 2010.  In a March 2010 rating decision, the RO continued the Veteran's 30 percent disability rating.  The Veteran appealed this decision to the Board.  In a July 2016 rating decision, the Veteran's disability evaluation was increased to 60 percent, effective April 29, 2016.  

The Veteran's service-connected total knee replacement of the right knee is rated under DC 5055 for prosthetic replacement of the knee joint.  38 C.F.R. § 4.71a, DC 5055 (2016).

Under DC 5055, a minimum 30 percent rating is warranted for a prosthetic replacement of the knee joint.  Id.  Diagnostic Code 5055 notes that intermediate degrees for residual weakness, pain or limitation of motion should be rated by analogy to diagnostic codes 5256 (ankyloses of the knee), 5651 (limitation of extension) and 5262 (impairment of the tibia and fibula).  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity. Id.  The maximum 100 percent rating is warranted for one year following implantation of the prosthesis.  Id. 

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.

However, the Veteran's symptoms may warrant a higher disability evaluation under a diagnostic code other than 5055.  The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his knee disabilities.  

The evidence does not reveal ankylosis, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum; therefore, the criteria under Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a.

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  A 30 percent is the highest available rating based on limitation of flexion.  Limitation of extension under diagnostic code 5261 does provide ratings in excess of 30 percent.  A 40 percent rating will be assigned for limitation of knee extension to 30 degrees; and a 50 percent rating will be assigned for limitation of knee extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The Board also notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 are inapplicable to ratings under DC 5257 because that  Code is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

At a January 2010 VA examination, the Veteran reported that he had a total knee replacement in November 2008 and experienced significant pain and loss of muscle strength for about seven to eight months with gradual improvement after extensive physical therapy.  The Veteran reported that he had a clicking, popping sensation at the right knee with any twisting or pivoting motion.  The patella subluxed with sharp intense pain rated as an 8 out of 10 with 10 being the worst which relieved in approximately a half hour.  The Veteran reported a sense of near-subluxation several times a day with true movement of the patella at least once a day.  He reported intermittent usually mild swelling after subluxation one to two times a week.  He reported flare-ups when pivoting on his full weight.  He reported that he did not have pain in a stable seated or standing position.  The Veteran reported wearing a sleeve knee brace.  The examiner noted that the Veteran was able to do his job as a carpenter following rehabilitation modifying his position to do so.  Examination revealed range of motion with flexion to108 degrees with pain at 75 degrees to full flexion.  Repetition did not decrease range of motion secondary to pain, fatigue, muscle weakness or lack of endurance.  Extension was to 0 degrees.  

An April 2013 VA medical center treatment note demonstrated that x-rays demonstrate that the patella may be locking and subluxing.

In a May 2013 VA examination report, the Veteran complained of on and off pain, swelling, slight decreased range of motion.  The Veteran's flexion was to 140 degrees or greater, there was no objective evidence of painful motion.  Extension was to 0 degrees.  Repetitive testing demonstrated the same range of motion.  There was no additional limitation in range of motion or functional loss found.  Tenderness was reported on the right side.  There was no evidence of recurrent patellar subluxation or dislocation.  It was noted that the Veteran regularly used a knee brace on his right knee.  The examiner found that the Veteran's right knee disorder did not impact his ability to work.  

In an August 2013 VA medical center treatment note, it was noted that the Veteran had had a problem with medial subluxation of the patella which the Veteran stated was progressively worse.  A diagnosis of painful chronic medial subluxation of the right patella since total knee arthroplasty on November 6, 2008.  It was noted that the Veteran used a brace on his knee when he worked, and that his work required standing most of the day.  The Veteran reported going bike riding once a week for two to four hours and pool therapy twice a week.  

A February 2014 treatment note included a "slightly positive" Drawer sign.  A diagnosis of malposition and subluxation of the right knee was provided.  

At a September 2014 VA examination, the examiner noted that the Veteran had had a total knee joint replacement with chronic residuals consisting of severe painful motion or weakness.  The Veteran reported that his right knee continued to slip out of its joint, he reported that he felt it click in and out when he moved his knee.  He reported daily flare-ups which lasted between twenty minutes and an hour.  Flexion was to 70 degrees with painful motion to 60 degrees and extension was to 0 degrees with no objective painful motion.  Repetitive motion demonstrated flexion to 70 degrees and extension to 0 degrees.  There was less movement than normal, pain on movement and disturbance of locomotion following repetitive testing.  The Veteran's stability testing was normal and there was severe recurrent patellar subluxation/dislocation found on the right knee.  The examiner found the Veteran would not be equally served by amputation.  

At a June 2016 examination of the left knee, the Veteran was noted to have constant pain, the Veteran reported that he could not bend, squat or knee and had difficulty standing, sitting, walking and climbing stairs and ladders.  Flexion of the right knee was to 105 degrees, extension was to 0 degrees.  Pain was found with weight bearing and there was moderate tenderness on palpitation.  There was no additional loss of function or range of motion after three repetitions.  It was noted that examination was conducted during a flare up.  There was no ankyloses and no subluxation or instability found.  The examiner described the Veteran's symptoms as chronic residuals consisting of severe painful motion or weakness following his 2008 TKR.  The examiner stated that the Veteran was an engineer on light duty due to his left knee.  

i.  January 1, 2010 to September 25, 2014

As noted above, the Veteran is in receipt of a 30 percent disability rating for total knee replacement under diagnostic code 5055.  The Veteran is not shown to have ankylosis, extension limited to 30 degrees or less, or nonunion of the tibia and fibula, any of which would warrant a higher disability rating than the minimum provided under diagnostic code 5055.  

The Veteran is, however, shown to have subluxation of the right knee.  Given the symptoms found during this period on appeal, the Board finds that a 20 percent disability rating for moderate recurrent subluxation most closely approximates the Veteran's symptoms.  Specifically, the Veteran reported a sense of subluxation several times a day and true movement of the patella in January 2010.  In contrast, recurrent subluxation or dislocation was not found on examination in May 2013 and a slight positive Drawer test was demonstrated in February 2014.  However, a diagnosis of painful chronic medial subluxation since the Veteran's August 2013 VA examination and the Veteran's September 2014 VA examiner found severe subluxation.  Given these findings, both that no subluxation was found and later severe subluxation was found, given the Veteran's own reports of subluxation and that his subluxation had progressed, a finding of moderate subluxation for this period is most appropriate.  

ii.  September 26, 2014 to Present

A 60 percent disability rating is warranted under diagnostic code 5055 from the date of the Veteran's September 2014 VA examination when the examiner found chronic severe residuals of the Veteran's total knee replacement.  

Severe subluxation is also found on examination in September 2014.  This finding demonstrates the first instance where a disability rating of 30 percent for subluxation would be warranted.  

Based on the Veteran's chronic residuals of his right knee total knee replacement a 60 percent rating under Diagnostic Code 5055 and a 30 percent rating under Diagnostic Code 5257, from September 26, 2014, are warranted.  The higher 100 percent rating is not warranted because the Veteran had his total knee replacement in 2008 and it has been over one year since the implantation of the prosthesis.  


ORDER

From January 1, 2010 to September 25, 2014, a disability rating in excess of 30 percent for right knee total knee replacement is denied.

From January 1, 2010 to September 25, 2014, a disability rating of 20 percent for moderate recurrent subluxation of the right knee is granted.

From September 26, 2014, a disability rating of 30 percent for severe recurrent subluxation of the right knee is granted.

From September 26, 2014 to April 28, 2016, a disability rating of 60 percent for a total knee replacement is granted.

From April 29, 2016 a disability rating in excess of 60 percent for total knee 

replacement of the right knee is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


